DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: decompressing mechanism in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 10, the limitation “when the heat exchanger is used as an evaporator, the heat exchanger causes a refrigerant to flow into a heat transfer channel portion disposed in the airflow-upstream region, and then causes the refrigerant to flow out to a heat transfer channel portion disposed in the airflow-downstream region” is indefinite, in context, since it cannot be discerned what structural limitations are being imposed. Does the heat exchanger being used as an evaporator denote any structure compared to when the heat exchanger is not being used as an evaporator or rather the function of evaporation does not seem to impart any additional structure? For Examination purposes and in accordance with the specification and drawings, “when the heat exchanger is used as an evaporator, the heat exchanger causes a refrigerant to flow into a heat transfer channel portion disposed in the airflow-upstream region, and then causes the refrigerant to flow out to a heat transfer channel portion disposed in the airflow-downstream region” will be interpreted as –the heat exchanger is capable of being utilized as an evaporator and causing a refrigerant to flow into a heat transfer channel portion disposed in the airflow-upstream region, and then causing the refrigerant to flow out to a heat transfer channel portion disposed in the airflow-downstream region--. It is noted that the recitation(s) following the term "if" or “when” are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same apparatus is utilized and the condition is never reached (i.e. “when the heat exchanger is used as an evaporator”), the apparatus will not be required to meet the recitation of "the heat exchanger causes a refrigerant to flow into a heat transfer channel portion disposed in the airflow-upstream region, and then causes the refrigerant to flow out to a heat transfer channel portion disposed in the airflow-downstream region".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 10, 13-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covington et al. (US PG Pub. 2014/0231056) hereinafter referred to as Covington.
Regarding Claim 10, Covington discloses a heat exchanger comprising: 
heat transfer units (shown in figure 5) that each comprise heat transfer channel portions (22) and auxiliary heat transfer portions (24), wherein the heat transfer channel portions and the auxiliary heat transfer portions extend in a first direction (shown in figure 10, being the direction between the top (42) and bottom (42) headers) and are disposed in a second direction (shown in figure 5, being the direction parallel with the extension of the webs (24)) that intersects with or is perpendicular to the first direction (shown in figures 5 and 10), 
the heat transfer units are disposed in a third direction (shown in figure 7 for example, being the direction along which the tubes (22) are attached to the headers (42) that is parallel with the extension of the headers (42)) that is different from both of the first direction and the second direction (shown in figures 5, 7 and 10), the heat transfer units each have an airflow-upstream region and an airflow- downstream region in the second direction (shown in figures 7 and 10, wherein air flow is capable of flowing between the fins of the heat exchanger), and 	
when the heat exchanger is used as an evaporator, the heat exchanger causes a refrigerant to flow into a heat transfer channel portion disposed in the airflow-upstream region, and then causes the refrigerant to flow out to a heat transfer channel portion disposed in the airflow-downstream region (see the contingent limitation analysis below, wherein the heat exchanger of Covington is capable of being used as an evaporator and sequentially transferring working fluid to an airflow upstream region and then an airflow downstream region).
Claim 10 contains contingent limitations regarding “when the heat exchanger is used as an evaporator, the heat exchanger causes a refrigerant to flow into a heat transfer channel portion disposed in the airflow-upstream region, and then causes the refrigerant to flow out to a heat transfer channel portion disposed in the airflow-downstream region”. “The broadest reasonable interpretation of an apparatus claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The apparatus claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed”. See 2111.04 of the MPEP. In the present case, the heat exchanger of Covington contains the structure capable of performing the function if and when the condition is met.
Regarding Claim 13, Covington further discloses an upper header connected to the heat transfer units from above in the first direction (42, shown in figure 10); and 
a lower header connected to the heat transfer units from below in the first direction (42, shown in figure 10), wherein the upper header and the lower header form a part of a channel of the refrigerant (shown in figure 10). 
Regarding Claim 14, Covington further discloses the airflow-upstream region and the airflow-downstream region are separated by a partition disposed inside of at least one of the upper header or the lower header (shown in figure 10, wherein the header compartments are separated by a longitudinally placed partition).
Regarding Claim 18, Covington further discloses an air conditioner (see ¶ [2]) comprising the heat exchanger according to claim 10 (see the rejection of Claim 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US PG Pub. 2014/0231056) as applied in Claims 10, 13-14 and 18 above in further view of Yasutaka et al. (Translation of JP2014137177A) hereinafter referred to as Yasutaka.
Regarding Claim 11, Covington fails to disclose a number of heat transfer channel portions disposed in the airflow-downstream region is larger than a number of heat transfer channel portions disposed in the airflow-upstream region.
Yasutaka, discloses a number of heat transfer channel portions disposed in the airflow-downstream region (36) is larger (shown in figure 10) than a number of heat transfer channel portions disposed in the airflow-upstream region (35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Covington with a number of heat transfer channel portions disposed in the airflow-downstream region is larger than a number of heat transfer channel portions disposed in the airflow-upstream region, as taught by Yasutaka, the motivation being to reduce pressure drop within the heat exchanger by reducing the gradient in flow velocity between the heat exchange sections.         

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US PG Pub. 2014/0231056) as applied in Claims 10, 13-14 and 18 above in further view of Katoh (US PG Pub. 20140318170), hereinafter referred to as Katoh.
Regarding Claim 12, Covington further teaches a decompressing mechanism (48) that decompresses the refrigerant (“one or more through passages”, ¶ [26]), wherein the heat exchanger causes the refrigerant to flow from the heat transfer channel portion disposed in the airflow-upstream region into the heat transfer channel portion disposed in the airflow-downstream region via the decompressing mechanism (shown in figure 8, wherein the fluid flows through the header to two opposing sections of the heat exchanger capable of being upstream and downstream). Further it is noted that Katoh teaches a plurality of through holes is a decompressing mechanism (13a, shown in figure 28, see also ¶ [215]).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “wherein the heat exchanger causes the refrigerant to flow from the heat transfer channel portion disposed in the airflow-upstream region into the heat transfer channel portion disposed in the airflow-downstream region via the decompressing mechanism”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US PG Pub. 2014/0231056) as applied in Claims 10, 13-14 and 18 above in further view of Sanden (Translation of EP0683372A1) hereinafter referred to as Sanden.
Regarding Claim 15, although Covington discloses each of the heat transfer units comprises eight or more heat transfer channel portions (shown in figure 5), Covington fails to explicitly disclose at least two or more of the heat transfer channel portions are disposed in the airflow- upstream region.
Sanden, also drawn to a heat exchanger having finned tubes, teaches at least two or more of the heat transfer channel portions (25) are disposed in the airflow- upstream region (shown in figure 3).
Regarding Claim 15, a modified Covington teaches the limitations of Claim 15. However, Covington fails to disclose at least two or more of the heat transfer channel portions are disposed in the airflow- upstream region. Sanden does, however, teach that at least two or more of the heat transfer channel portions are disposed in the airflow- upstream region, wherein numerous heat transfer channel portions are present in order to transfer a first working fluid to and from the headers for heat exchange with a second working fluid. Therefore, the number of heat transfer channel portions is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased number of heat transfer channel portions in any one region, the heat exchanger width may be extended, the surface area attributed to heat exchange is increased thereby increasing the overall heat exchange, while the resources required and the fabrication time also increase, other parameters remaining consistent. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has heat transfer channel portions attaching to the headers, was disclosed in the prior art by Covington, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plenum disclosed by Covington with having at least two or more of the heat transfer channel portions. See MPEP 2144.05 II.
	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US PG Pub. 2014/0231056) as applied in Claims 10, 13-14 and 18 above in further view of JP’493 (Translation of JPS59153493U) hereinafter referred to as JP’493.
Regarding Claim 16, Covington fails to disclose when viewed from the first direction, a heat insulator is applied to an end portion of each of the heat transfer units in the second direction.
JP’493, also drawn to a fin tube heat exchanger, teaches when viewed from a first direction, a heat insulator (2) is applied to an end portion of each of the heat transfer units in a second direction (shown in figure 2, wherein the insulative coating (2) is applied on the fin edge portions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Covington with a heat insulator is applied to an end portion of each of the heat transfer units in the second direction, as taught by JP’493, the motivation being to negate freezing of the fins along the airflow inlet that would choke the passage of the working fluid and decrease heat exchange efficiency.         
Regarding Claim 17, Covington further discloses in each of the heat transfer units, one of the auxiliary heat transfer portions is at an end of the respective heat transfer units in the second direction when viewed from the first direction (shown in figure 4 and figure 10), and the one of the auxiliary heat transfer portions in each of the heat transfer units has a closed shape (shown in figure 4 and figure 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763